Citation Nr: 0714751	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the decision issued in November 1999 which awarded an 
effective date of March 26, 1999, for the award of a 100 
percent disability evaluation for service-connected manic 
depressive reaction, bipolar disorder, was a product of clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from June to November 1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

In June 1996, the Board issued a remand which found that the 
appellant had submitted a December 1994 VA Form 21-4138, 
Statement in Support of Claim, which should have been 
construed as a claim for a total (100 percent) rating based 
on individual unemployability (TDIU) due to service-connected 
disability.  Because that claim had not been adjudicated, it 
was referred to the RO for appropriate action. 

In May 1998, the RO issued a supplemental statement of the 
case (SSOC) which denied entitlement to TDIU.  However, that 
was done without sending the veteran a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  An October 1998 SSOC noted that since that 
form had not been sent, the issue of TDIU was not currently 
appealable because no formal decision had been made pending 
receipt of a formal application for this benefit.  In October 
1998, the veteran was finally sent a VA Form 21-8940.  She 
returned this form on March 26, 1999.  The veteran's 
representative, in the Informal Brief of Appellant in 
Appealed Case submitted to the Board in April 2007, argued 
that the RO has still not adjudicated the issue of 
entitlement to TDIU for an earlier time period, i.e., from 
December 19, 1994, through March 26, 1999.  The Board agrees.

Therefore, the RO should adjudicate the issue of entitlement 
to TDIU from December 19, 1994, to March 26, 1999, and then 
send the veteran and her representative an appropriate rating 
decision concerning this issue.  This rating action must 
include notification of her appellate rights, in the event 
she is not satisfied with the result of the djudication.


FINDINGS OF FACT

1.  In November 1999, the RO issued a rating decision which 
awarded a 100 percent schedular evaluation for the veteran's 
service-connected manic depressive reaction, bipolar 
disorder, effective March 26, 1999; she was notified of the 
decision by mail on December 1, 1999, and she did not appeal.  
This decision is final.

2.  The November 1999 rating decision was reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied in 
not awarding an effective date prior to March 26, 1999, for 
the award of a schedular 100 percent disability evaluation.

3.  The appellant has failed to allege any kind of error of 
fact or law in the November 1999 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

Clear and unmistakable error in the November 1999 rating 
decision has not been demonstrated.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).


As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U. S. 
Court of Appeals for Veterans Claims (Court) has determined 
that an assertion of CUE is not a conventional claim.  
Instead, a CUE claimant is collaterally attacking a previous, 
final decision.  Given the nature of a claim to revise an 
earlier final RO decision based upon CUE, no notification as 
to additional evidentiary development of the record is at 
issue, since, as discussed below, the evaluation of such a 
claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  
Moreover, the Court has held that "as a matter of law, the 
VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 
16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).

II.  Applicable law, facts, and analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  This rule was 
equally applicable in 1999 as it is today.  Such a final 
decision may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2006).  That regulation is of 
long standing, and has been codified in statute, at 
38 U.S.C.A. § 5109A.

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, supra).  See 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir.) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell), cert. denied, 120 S.Ct, 504 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the RO's actions in 1999 in determining whether CUE 
existed at that time.  

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the November 1999 rating 
decision which she is now challenging.  Therefore, that 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that the RO improperly 
weighed the available medical evidence in 1999, thereby 
improperly assigning the effective date of the award of a 100 
percent evaluation for the service-connected manic depressive 
reaction, bipolar disorder.

The veteran has alleged that the RO committed CUE in the 
November 1999 rating decision because the RO had failed to 
award an effective earlier than March 26, 1999, asserting 
that the evidence supported the award of a 100 percent 
disability evaluation at least back to December 1994, the 
date that she had filed an informal claim for TDIU.  

In support of the CUE allegation, the veteran's 
representative argues that the evidence in the file at the 
time of the November 1999 rating action demonstrated that a 
100 percent schedular evaluation was warranted prior to March 
26, 1999.  In support of this contention, it is noted that VA 
outpatient treatment records developed between July 1991 and 
April 1992 demonstrated that the veteran had pressured 
speech, looseness of associations, flights of ideas, anger, 
frustration, and threats of suicide.  Apparently, involuntary 
hospitalization was considered.  A July 1992 psychological 
evaluation showed anger, anxiety, pressured speech, 
delusions, poor judgment, tangentiality, and poor insight.  
She had been unemployed for many years.  The veteran also had 
various physical complaints, although the examiner felt that 
her psychopathology contributed greatly to her physical 
complaints.  She generally remained at home and had very 
little social contact.

In order to assess the likely need for vocational 
rehabilitation, the veteran was afforded further 
psychological evaluation in July 1992.  She had reportedly 
been disabled since her separation from service in 1975.  She 
had multiple physical complaints.  She was appropriately 
dressed and groomed.  She was very complex, and had a great 
deal of anger and psychopathology, which most likely 
contributed to her physical complaints.  She was articulate, 
very verbal, and demanding, with a sense of entitlement.  She 
had pressured speech and grandiose delusions.  She would not 
take an intelligence test since she felt that it would not 
accurately reflect her exceptional intelligence.  There were 
problems with concentration, as was evidenced by frequent 
tangential comments and conversational digressions.  Passive 
aggressive tendencies were demonstrated by her failure to 
keep appointments that she had requested.  The Minnesota 
Multiphasic Personality Inventory-2 reflected possible 
exaggeration from either a deliberate or unconscious attempt 
to display psychopathology.  The results also indicated an 
admission of severe psychological distress and a cry for 
help.  The results were consistent with a psychotic profile 
and suggested a high level of anxiety.  The test also 
suggested that she had a strong sense of entitlement and 
would display extreme frustration if her efforts were to be 
blocked; on those occasions, she would act out.  Continued 
and indefinite therapy was recommended.  The diagnosis was 
severe manic bipolar disorder.  She also had an Axis II 
diagnosis of personality disorder, not otherwise specified, 
with narcissistic, borderline, and histrionic features.  A 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.  

A field examination was conducted in September 1996.  When 
the examiner arrived at the veteran's home, she answered the 
door in her nightgown and did not let him enter the house, 
which he noticed was very cluttered and smelled of cat feces 
and urine.  He informed her of the reasons for the visit and 
noted that he would return in an hour so that she could be 
appropriately dressed.  On his return, she was waiting 
outside.  He proceeded to ask her questions about her 
disability, her work, and her social life.  She asked him to 
take her to a restaurant and to a medical appointment.  She 
became argumentative and abusive and began to cry when he 
told her that he could not take her anywhere.  The field 
examiner left after several futile attempts were made to 
explain the situation.  The veteran then followed him to his 
car and sat on the hood.  She began to pound on the window 
when he asked her to get off the hood.  After his return to 
the office, he and the veteran's social worker agreed that 
Adult Protective Services should be called.  In his 
experience, the veteran appeared to be suffering 
hallucinations and had rambled as one with a psychosis would.  
He expressed his belief that her disability was more than 30 
percent disabling.  She was noted to have been unemployed for 
many years, and had very little social interaction with 
others.  

After reviewing this evidence, the Board issued a decision in 
July 1999 which restored the 50 percent evaluation assigned 
for the veteran's psychiatric disorder.  In August 1999, the 
RO implemented this decision, noting that the 50 percent 
evaluation was effective from August 15, 1989.  On March 26, 
1999, the veteran submitted a formal claim for TDIU.  She was 
afforded a VA examination in September 1999.  Based upon this 
examination, the veteran was awarded a 100 percent schedular 
evaluation, effective March 26, 1999, the date of the TDIU 
claim.  The TDIU claim was rendered moot by the award of the 
schedular 100 percent evaluation.  

The veteran has not offered any evidence which would suggest 
that reasonable minds could conclude that the November 1999 
rating decision which awarded an effective date of March 16, 
1999, for the award of a schedular 100 percent disability 
evaluation was fatally flawed at the time it was made.  She 
has presented no evidence that there was an administrative 
failure to apply the current statutory and regulatory 
provisions to the correct and relevant facts.  In effect, she 
has presented arguments that amount to a disagreement with 
how the RO weighed the facts in making its November 1999 
decision.

Mere disagreement with the RO's weighing of the medical 
evidence extant in November 1999 does not amount to CUE.  
Russell v. Principi, supra, 3 Vet. App. at 313-14.  There is 
no indication that an error was committed which is 
undebatable, or as to which reasonable minds could not 
differ, and no indication that the RO wrongly applied 
governing law or considered the wrong facts in arriving at 
its determination that an effective date of March 26, 1999, 
for the assignment of the 100 percent evaluation was 
warranted.  The Board concludes that, in that respect, the 
November 1999 rating decision was in accordance both with the 
evidence of record at that time, and with controlling legal 
criteria.  

In summary, therefore, and with all due respect for the 
veteran's sincere arguments in this appeal, the Board 
concludes that review of the RO's November 1999 rating 
decision, with consideration of the evidence available and 
the law in effect at that time, fails to establish that the 
decision was a product of clear and unmistakable error.  

ORDER

The claim of clear and unmistakable error in the November 
1999 rating action is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


